ALLOWABILITY NOTICE
Claims 1-5 and 7-15 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hu on 5/27/2021.

The claims are amended as follows:

1. (Currently Amended) A method for managing entitlement of a device to access a service, the method comprising: providing an authenticated identity for the device, the authenticated identity including a public encryption key pair and wherein the device entitlement certificate restricts the authorisation to a physical location.

2. (Original) A method as claimed in claim 1, further comprising instantiating the trusted authority for a predefined logical domain.

3. (Original) A method as claimed in claim 1, further comprising defining a validity period for the entitlement certificate.

4. (Original) A method as claimed in claim 1, further comprising defining a context for the entitlement certificate.

5. (Original) A method as claimed in claim 1, further comprising defining a rate limit for the entitlement certificate.

6. (Canceled).

7, (Original) A method as claimed in claim 5, further comprising restricting the number of times the authorisation can be used with the service.

8. (Currently Amended) Apparatus, comprising a memory to store: an entitlement certificate signed by a trusted authority encoding an authorisation related to a service and including a public key of a public encryption key pair associated with the apparatus, wherein the device entitlement certificate restricts the authorisation to a physical location; an authenticated apparatus identity comprising the public encryption key pair associated with the apparatus that has been signed by the trusted authority; and a processor to: request access to the service; and provide the entitlement certificate as part of the request or in response to an entitlement query from the service.

9. (Original) Apparatus as claimed in claim 8, the processor further to: receive confirmation of entitlement to use the service; and access the service.

10. (Currently Amended) A machine-readable storage medium encoded with instructions for managing entitlement of a device to access a service, the instructions executable by a processor of a trusted signing authority apparatus to cause the apparatus to: generate an authenticated identity for the device, the authenticated identity including a public encryption key pair associated with the device signed by a trusted authority; and generate a device entitlement certificate encoding an authorisation related to the service and including a public key of the public encryption key pair associated with the device, wherein the device and wherein the device entitlement certificate restricts the authorisation to a physical location.

11. (Original) A machine-readable storage medium encoded with instructions as claimed in claim 10, the instructions executable by the processor of the trusted signing authority apparatus to cause the apparatus further to: apply a validity period to the entitlement certificate.

12. (Original) A machine-readable storage medium encoded with instructions as claimed in claim 10, the instructions executable by the processor of the trusted signing authority apparatus to cause the apparatus further to: apply a context for the entitlement certificate.

13. (Original) A machine-readable storage medium encoded with instructions as claimed in claim 10, the instructions executable by the processor of the trusted signing authority apparatus to cause the apparatus further to: apply a rate limit for the entitlement certificate.

14. (Original) A machine-readable storage medium encoded with instructions as claimed in claim 12, the instructions executable by the processor of the trusted signing authority apparatus to cause the apparatus further to: restrict the authorisation for use in a location defined by the applied context.

.

Reasons for Allowance
Claims 1-5 and 7-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Camacho Diaz et al. (US Patent No. 9,947,008), Ahmed et al. (US PGPUB No. 2016/0142392), Dellow et al. (US PGPUB No. 2008/0267410), Cahill et al. (US PGPUB No. 2014/0189807), Montemurro et al. (US PGPUB No. 2019/0371176), Lee et al. (US PGPUB No. 2018/0007557) and Minter et al. (US PGPUB No. 2018/0253539), do not alone or in combination teach the recited features of independent claims 1, 8 and 10. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, claimed invention comprises a specific type of certificate, i.e. an “entitlement certificate”. Furthermore, the certificate restricts the authorization to a physical location, i.e. a building.  These along with the other recited features of independent claims 1, 8 and 10 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 31, 2021